  Case 18-06092      Doc 55    Filed 10/21/19 Entered 10/22/19 11:25:29            Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:    18-06092
Michelle T. Mooty                            )
                                             )               Chapter: 13
                                             )
                                                             Honorable LaShonda Hunt
                                             )
                                             )
               Debtor(s)                     )

                        ORDER ON MOTION FOR RELIEF FROM STAY

        THIS CAUSE coming to be heard on the motion of Home Opportunity LLC ("Movant"), by and
through its attorneys, Marinosci Law Group, P.C., the court having jurisdiction, being advised in the
premises, and due notice having been given:
         IT IS HEREBY ORDERED:
    1. Pursuant to 11 U.S.C. Section 362(d), that Movant is granted relief from the automatic stay
provisions of 11 U.S.C. Section 362(a) by modifying said stay so as not to restrain them from exercising
non-bankruptcy remedies as to the property commonly known as 11438 S. Wentworth Ave., Chicago,
IL 60628 (the "Property").
   2. Pursuant to 11 U.S.C. Section 1301(c)(3), that Movant is granted relief from the co-debtor stay
provisions of 11 U.S.C. Section 1301(a) by modifying said stay so as not to restrain them from
exercising non-bankrupty remedies as to the Property.
   3. That Rule 4001(a)(3) is hereby waived by the Court, and the effect of this order is not stayed.
   4. That the Order is binding and effective despite any conversion of this bankruptcy case to a case
under any other chapter of Title 11 of the United States Code.
   5. That Movant is exempted from further compliance with Fed. Rule Bankr. P. 3002.1 in the instant
bankruptcy case.

                                                         Enter:


                                                                  Honorable LaShonda A. Hunt
Dated: October 21, 2019                                           United States Bankruptcy Judge

 Prepared by:
 Diana Carpintero
 Attorney for Creditor
 Marinosci Law Group, P.C.
 134 N. LaSalle St., Ste.1900
 Chicago, IL 60602
 (t) 312-940-8580; (f) 401-234-5130
 ILWIBK@mlg-defaultlaw.com
